Citation Nr: 0210076	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $8,229.85.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision by Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Roanoke, Virginia, which denied 
the veteran's request for a waiver of overpayment of improved 
pension benefits, in the calculated amount of $13,862.  The 
veteran subsequently perfected a timely appeal of that 
decision.  During that stage of the appeal, a Statement of 
the Case (SOC) was issued in December 1998.

In April 2001, the Board remanded this case to the RO for 
additional evidentiary development.  The requested 
development was completed and, in July 2001 and March 2002, 
the RO issued Supplemental Statements of the Case (SSOC's) in 
which it continued to deny the veteran's request for a waiver 
of overpayment of improved pension benefits.  In the March 
2002 SSOC, as a result of the additional evidentiary 
development undertaken by the RO, the veteran's overpayment 
of improved pension benefits was recalculated to be in the 
correct amount of $8,229.85.  The issue on appeal has been 
recharacterized accordingly on the first page of this 
decision.

In his Substantive Appeal (VA Form 9) submitted in January 
1999, the veteran indicated that he wished to appear at a 
personal hearing before a Member of the Board at the RO.  The 
record reflects that the veteran was subsequently provided 
with several opportunities to appear for Travel Board 
hearings, and that he was notified of the dates and times of 
these hearings by letters from the RO.  However, on each 
occasion the veteran canceled the hearing because he was 
reportedly unable to appear.  Finally, in a signed statement 
received in February 2001, the veteran withdrew his request 
for a personal hearing.



FINDINGS OF FACT

1.  In March 1996, the RO granted the veteran non-service-
connected disability pension in the amount of $669.00 
monthly, effective November 1, 1995, the day on which 
entitlement began; and $687.00 monthly, effective December 1, 
1995, due to a cost-of-living adjustment.  

2.  In a letter dated in May 1997, the RO notified the 
veteran of a proposal to terminate his non-service-connected 
pension benefits due to unreported income he had received 
from the Social Security Administration.  

3.  In July 1997, the proposed adjustment to the veteran's 
non-service-connected pension benefits was made, resulting in 
a calculated overpayment of benefits in the amount of 
$13,862.00.  

4.  In March 2002, based upon additional information received 
from the Social Security Administration regarding the 
benefits received by the veteran from that agency, the RO 
recalculated the veteran's overpayment payment of pension 
benefits to be in the amount of $8,229.85.

5.  The veteran's overpayment, in the amount of $8,229.85, 
did not result from fraud, misrepresentation, or bad faith on 
his part.

6.  Recovery of a portion of the debt, $4,129.85, plus any 
accrued interest, would be against considerations of equity 
and good conscience.

7.  Recovery of the remaining indebtedness, $4,100.00, would 
not be against equity and good conscience.



CONCLUSIONS OF LAW

1.  Recovery of a portion of the overpayment of pension 
benefits in the amount of $4,129.95, plus any accrued 
interest, would be against equity and good conscience, and 
recovery of that amount by the Government may be waived.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2001).

2.  Recovery of the remainder of the overpayment of pension 
benefits in the amount of $4,100.00, plus any accrued 
interest, would not be against equity and good conscience, 
and recovery of that amount by the Government may not be 
waived. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  VA has issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In pertinent part, these new provisions 
address notification requirements in VA claims, and VA's duty 
to assist claimants in the development of claims, such as by 
securing additional records, affording medical examinations 
to claimants, etc.

As to procedure, the Board notes that the claimant has been 
advised by the RO of the appropriate laws and regulations 
relating to requests for a waiver of overpayment.  In 
addition, it is clear that the veteran has been given ample 
opportunity to submit evidence and argument in support of his 
claim.  In any event, considering the nature of this case, 
which involves a request for a waiver overpayment of VA 
pension benefits, the Board holds that the provisions of the 
VCAA are inapplicable to the instant case.  The Board 
believes this conclusion to be consistent with the recent 
holding of the United States Court of Appeals for Veterans 
Claims in Barger v. Principi, 16 Vet. App. 132 (2002) 
(holding that the duties specified in the VCAA are not 
applicable to requests for a waiver of overpayment).  
Moreover, even if the VCAA were held to be applicable to this 
matter, we find that any requirements of the VCAA have been 
fully satisfied, and no further action is necessary by the 
Board to ensure compliance with this law.  

II.  Factual Background

The record reflects that, in a March 1996 rating decision, 
the RO granted the veteran's claim of entitlement to non-
service-connected pension benefits.  The veteran was notified 
of this decision in a March 1996 letter from the RO.  In that 
letter, the RO advised the veteran that he was being awarded 
$669.00, effective November 1, 1995, and $687.00, effective 
December 1, 1995.  The RO also advised the veteran that the 
amount of his award was determined based on the amount of his 
countable annual income, which was determined to be $0.00.  
The RO also explained that the amount of his countable annual 
income was determined by considering the fact that he had no 
reported earned income and no income from Social Security 
benefits, retirement benefits, interest, insurance, or other 
sources.  The veteran was informed that he must report any 
changes to his income.

In a July 1997 letter, the RO advised the veteran that it had 
received notice from the Social Security Administration (SSA) 
that he was receiving benefits from that agency.  Based upon 
the amount of benefits received from that agency, his annual 
pension award was reduced to $0.00, effective May 1, 1995.  
In a follow-up letter dated later that month, the RO informed 
the veteran that his receipt of unreported SSA benefits had 
resulted in an overpayment of $13,862.  In that letter, the 
veteran was advised of his right to request a waiver of that 
overpayment and his right to dispute the amount of the 
overpayment.

In a letter dated in September 1997, the veteran indicated 
that he had poor eyesight and was not able to read and 
understand all of the correspondence issued to him by VA 
regarding his benefits.  He asserted that he was unaware that 
he could not receive VA benefits and SSA benefits at the same 
time.  He reported that his expenses ran from $600 to $700 a 
month, and that it would be an extreme hardship for him to 
repay his debt.  The veteran noted that he had filed for 
Chapter 13 bankruptcy in Richmond, Virginia, in 1996.

In December 1997, the Committee on Waivers and Compromises 
denied the veteran's request for a waiver of overpayment of 
VA pension benefits.  Although it was determined that this 
case did not involve fraud, misrepresentation, or bad faith, 
the Committee concluded that the veteran was at fault in the 
creation of the debt, and that allowing him to keep the money 
would result in unjust enrichment.  The Committee also noted 
that, although the veteran had been requested to submit a 
complete Financial Status Report to support his assertion 
that repayment of the debt would result in financial 
hardship, he had not done so.  The veteran subsequently 
appealed that decision.

In April 2001, the Board remanded this case to the RO for 
additional evidentiary development.  The Board noted that it 
was unclear when the veteran had begun to receive SSA 
benefits, and that clarifying such information was necessary 
to determine the precise amount of his overpayment.  The RO 
was therefore instructed to contact the RO and to clarify the 
starting date and the amount of his SSA benefits.  The RO was 
also instructed to provide the veteran with another 
opportunity to complete a Financial Status Report.

Thereafter, in accordance with the Board's instructions, the 
RO obtained a completed Financial Status Report from the 
veteran.  This report, which was signed and dated in June 
2001, shows that the veteran reported a total monthly net 
income of $862.00 from SSA benefits.  He also reported 
monthly expenses in the amount of $790, which included $500 
for rent, $250 for food, $20 for co-payment of medical bills, 
and $20 for over the counter drugs.  He also reported a $100 
bill for services provided by a VA hospital, for which he was 
reportedly paying $20 a month.  

In an August 2001 letter, SSA advised the RO that the 
veteran's disability award became effective on October 15, 
1995.  It was noted that the veteran had received the 
following checks: $764 on May 1996, $764 a month for the 
period from May 1996 to November 1996, $786 a month for the 
period from December 1996 to November 1997, $803 a month for 
the period from December 1997 to November 1998, $813 a month 
for the period from December 1998 to November 1999, and $833 
a month for the period from December 1999 to November 2000.

In letters dated in August 2001 and October 2001, the RO 
advised the veteran that he was being awarded pension 
benefits for the months from November 1995 to May 1996, based 
upon information recently received from SSA.  In a March 2002 
SSOC, the RO recalculated the amount of the veteran's 
overpayment to be $8,229.85.  This amended figure took into 
account the starting date of the benefits he received from 
SSA, and the amount of those benefits.  In the SSOC, the RO 
continued to deny the veteran's request for a waiver of 
overpayment of VA benefits.

III.  Legal Analysis

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from non-service-
connected disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income and, if the veteran is married and living with his 
spouse, the annual income of the spouse.  38 U.S.C.A. § 
1521(a), (c), and (j) (West 1991); 38 C.F.R. § 3.252(b) and 
(c) (2001).

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (2001).  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272 (2001).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.277, 3.660 (2001).  
Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3) (2001).

Recovery of an overpayment of VA benefits to a veteran shall 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the veteran, 
and if collection of the indebtedness from the veteran would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c) (West 1991); 38 C.F.R. § 1.963(a) (2001).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Moreover, the statutory phrase "equity and good conscience" 
does not stand in isolation.  See Smith v. Derwinski, 1 Vet. 
App. 267, 279 (1991).  The equity-and-good-conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the 
debt.

2.  Balancing of faults.  Weighing of the fault of 
the debtor against that of VA.

3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.

5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal 
obligation.

See 38 C.F.R. § 1.965(a).

The veteran is seeking a waiver of recovery of overpayment of 
VA pension benefits in the amount of $8,229.85.  He 
essentially contends that to be forced to repay his debt at 
this time would place too much of a financial hardship on 
him.

When a veteran raises the issue of the validity of the debt 
as a part of the waiver application, the waiver application 
cannot be adjudicated without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The 
veteran does not contend, and the record does not show, that 
the debt in this case was not validly incurred.  There is no 
question that the veteran was received benefits from SSA, 
which were not reported to VA.  There is also no question as 
to the amount of benefits he received from SSA, which 
resulted in a total overpayment of $8,229.85.  Further, it 
appears from the record that the veteran was properly 
notified of the overpayment and that all due process 
considerations were duly complied with by VA.  The Board 
finds that the veteran's indebtedness was properly 
established and that this question need not be addressed 
further.  See Schaper, 1 Vet. App. at 437.

As noted above, waiver of repayment of an indebtedness is 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302.  In this case, the Board believes that 
the veteran's action did not represent a willful intent to 
deceive or defraud, but rather represented inadvertence or 
mistake on his part; specifically, a misunderstanding as to 
his responsibilities in reporting income changes.  Therefore, 
the Board finds that there was no showing of fraud, 
misrepresentation, or bad faith shown on the part of the 
veteran in conjunction with the creation of an overpayment 
that has been assessed against him.

Having found that there is no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran, the Board will turn to the question of 
whether recovery of the indebtedness would be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).

The first element to consider is "fault of the debtor", 
which is defined as "[w]here actions of the debtor 
contribute to creation of the debt."  38 C.F.R. § 
1.965(a)(1).  The second element is "balancing of faults", 
which requires a weighing of the fault of the debtor against 
the fault of VA. 38 C.F.R. § 1.965(a)(2).  As discussed 
above, the veteran appears to have been under the mistaken 
impression that the he did not have a responsibility to 
report his receipt of SSA benefits to VA.  He further 
believed that his receipt of SSA benefits would have no 
effect on his receipt of pension benefits from VA.  However, 
while the Board has determined that the veteran's actions did 
not rise to the level of either bad faith or fraud, the Board 
is not of the opinion that his confusion relieves him of 
responsibility in this matter.

The record reflects that the veteran was advised by the RO in 
a March 1996 letter that he had a responsibility to report 
any changes in his income immediately.  He was also advised 
that SSA benefits were considered in calculating his 
countable monthly income.  In light of the notification that 
the veteran received regarding his duty to report changes in 
his income, including SSA benefits, the Board believes that 
veteran bears a degree of fault for the alleged 
misunderstanding that resulted in his failure to inform VA of 
his receipt of SSA benefits.  

The Board is sympathetic to the veteran's contention that his 
poor eyesight and health problems prevented him from fully 
understanding his duties to report changes in his income.  
However, there is no suggestion in the record that the 
veteran's lacks the competency to handle his own affairs, or 
that his health problems, including his eyesight, are so 
severe as to prevent him from understanding his 
responsibilities in this matter.  Even if it was presumed 
that the veteran's eyesight had deteriorated to such a degree 
as to prevent him from reading correspondence, the veteran 
should have either obtained assistance in reviewing those 
documents or he should have advised VA of his problem and 
appropriate action could have been taken.  Moreover, the 
Board notes that it appears from the record that he has had 
no difficulty in understanding subsequent correspondence from 
VA, which has been issued as part of this appeal.  Therefore, 
as explained in detail above, the Board concludes that 
veteran bears a degree of fault for the alleged 
misunderstanding that resulted in his failure to inform VA of 
his receipt of SSA benefits.  

Furthermore, with respect to balancing of faults, the Board 
has been unable to identify any actions on the part of VA 
that might have led to either the veteran's misunderstanding 
regarding his duty to report benefits received from SSA.  The 
record reflects that the RO specifically advised the veteran 
of his responsibility to report changes in his income, and 
the RO explained the SSA benefits would be considered as part 
of his countable income.  In addition, there was no basis in 
the record for the RO to question the veteran's ability to 
understand or comply with his responsibilities.  Thus, the 
Board has been unable to identify fault on the part of VA in 
this matter.

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In 
June 2001, the veteran submitted a Financial Status Report 
showing an average monthly income of $862.00 and monthly 
expenses of $790.00, leaving a monthly balance of $72.00.  It 
also appears from this document that he may pay have paid an 
additional $20 a month for a period of five months in order 
to pay off medical bills in the amount of $100.  The regular 
monthly expenses included estimates for food, housing, and 
medical expenses.  Although basic necessities of life would 
appear to be covered by the listed income, there is only a 
relatively small portion of the income left over, in the 
amount of approximately $72.00 a month, which would be 
available to pay the debt.

Arguably, because of the veteran's very limited monthly 
resources, were VA to demand full recovery of the debt, this 
could interfere with the veteran's ability to provide for 
life's basic necessities without creating undue hardship.  
The Board does, however, note that there is a small monthly 
surplus available.  Thus, it appears that he should be able 
to pay at least a portion of that surplus in monthly 
installments toward the payment of his debt.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  The veteran was in 
receipt of non service-connected pension benefits.  Pension 
is a needs-based program intended to assure that wartime 
veterans who are permanently and totally disabled from non 
service-connected disability do not have less than the 
maximum annual pension rate on which to live.  In light of 
the veteran's limited resources, the Board believes that to 
expect repayment of the entire debt would potentially defeat 
the purpose for which the benefits were intended.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the veteran did unfairly gain $8,229.85 due to his 
failure to report the receipt of SSA benefits.  Thus, the 
Board finds that there was unjust enrichment.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation, nor 
do the facts show such.

In conclusion, the Board finds that a balancing of the 
considerations of equity and good conscience reflects that 
the veteran was at fault in the creation of the debt and that 
unjust enrichment resulted.  On the other hand, 
considerations of undue hardship and the intended purpose of 
the benefits favors the veteran.  Thus, the Board concludes 
that the facts of this case, when weighed in light of the 
various elements of equity and good conscience, are in favor 
of the conclusion that a partial waiver is warranted.

In the opinion of the Board, recovery of $4,129.85, plus any 
interest, would be against the principles of equity and good 
conscience.  Therefore, a partial waiver of the overpayment 
in the amount of $4,129.85, plus any accrued interest, is 
granted. Based on the financial evidence of record, the Board 
is further of the opinion that the veteran is capable of 
paying a portion of the indebtedness, in the amount of 
$4,100.00.  38 C.F.R. § 1.917 (2001).


ORDER

A partial waiver of overpayment in the amount of $4,129.85, 
plus any and all accrued interest, is granted, on the basis 
of equity and good conscience.

Waiver of the remaining overpayment of pension benefits, in 
the amount of $4,100.00, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

